DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 7-11, filed on May 25, 2021, with respect to claims 1-6 and 10-13, have been fully considered and are persuasive.  The 103 rejection of claims 1-6 and 10-13 has been withdrawn. 
Applicant’s arguments, see remarks pages 12-14, filed on May 25, 2021, with respect to claims 14-20, have been fully considered but they are not persuasive.

I. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mainamiyama ‘453 in view of Xiong ‘379 and further in view of Sawai ‘387.

On pages 6-7 of the remarks, Applicant argues that the examiner has not established the obviousness of claim 14.  The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.

II. Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang ‘116 in view of Xiong ‘379.
Regarding claim 19 Applicant argued that “ ... according to Hwang, the “first parameter’ relates to “cellular communication load between a base station (BS) connected to a corresponding relay candidate UE” and the remote UE performs relay communication with the (selected) relay UE…” (See remarks page 13).
Examiner respectfully disagrees, the combination of Hwang ‘116 and Xiong ‘379, in particular Hwang ‘116(see para 220-222, 301 and Figs. 10, 11, 16) teaches, remote UE1 1001 communicating with eNB 1021 via Relay UEs (1011 and 1012), the UE1 1001 further   determining parameters related to a communication link connecting the UE1 1001 with the eNB 1021(i.e., the communication path via relay 1011 and 1012). Thus the UE1 1001 determining parameters (load information of the link) related to ongoing communication with the eNB via Relay UE1011 based on a message received via Relay UE 1011 reads on applicants argued claim limitation “determining at least one radio parameter relating to at least one ongoing or envisaged communication of said measuring terminal with the base station of said mobile network”.
Furthermore, Hwang ‘116(see para 301 and Fig. 10) teaches, a relay UE1 (1001) may receive measurement information from another relay UE, the measurement information related to the another relay UE communication parameter (load information) with the eNB which reads on applicants argued claim limitation. Rejection of Claims 19-20 under 35 U.S.C. 103 is therefore maintained.
III. Regarding dependent claims 15-18 and 20 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minamiyama et al(US 2016/0295453 A1)  in view of Xiong et al(US 2018/0213379 A1) and Sawai et al(US 2010/0202387 A1) .

Regarding claim 14, Mainamiyama ‘453 teaches, a method, implemented in a base station of a mobile network( para 50, 126 and Figs. 2, 10, base station 2 as shown in Fig. 10), the method comprising: emitting a radio measurement request message to at least one mobile terminal( para 126 and Fig. 10, base station 2 transmitting  measurement value request(T50)  to relay 3c), termed supra-mobile, situated in a zone of coverage of the base station(para 126 and Fig. 10, relay station 3c receives measurement value request(T50)  from base station 2, thus the relay station 3c is within the coverage range of base station 2). 
Mainamiyama ‘453  does not explicitly teach, receiving compilations of radio parameters measured by a plurality of mobile terminals, termed measuring terminals, situated in the supra-mobile's neighborhood, the radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station.  
Xiong ‘379 teaches, receiving compilations of radio parameters measured by a plurality of mobile terminals, termed measuring terminals, situated in the supra-mobile's neighborhood( see para 32, 114 and Fig. 4, D2D relaying UE perform operations on the received data. For example, processing may include applying statistical functions (such as a mean, median…) and send the measurement report statistics to the base station), the radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station( see para 34, 49 and Figs. 2, 4,  D2D relaying device 130 receiving measurement reports from 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Mainamiyama ‘453 by incorporating measurement reporting method of Xiong ‘379, since such modification   would enable offloading MTC traffic from the eNodeB,  that would save the control overhead and thereby improve the system spectral efficiency substantially, especially when considering the support of a large number of MTC devices in the network, as suggested by Xiong ‘379( para 26).
The combination of Mainamiyama ‘453 and Xiong ‘379 does not explicitly teach, receiving a position of the supra-mobile.
Sawai ‘387 teaches, receiving a position of the supra-mobile (see para 85, 94, 113 and Fig. 7, the determination device 140 acquiring sensed data and determining availability of service based on the collected data and further sending the result to the base station 110. The determination device 140 also determines its own location and send the location information to the base station 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mainamiyama ‘453 by incorporating the method of determining service availability and sending service availability with location information to the base station as taught by Sawai ‘387, since such modification would  provide improved communication control method and communication system that enable secure start of 
Regarding claim 15, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387, comprising processing at least one of said compilations in an anonymous manner regarding the plurality of measuring terminals( see Xiong ’379,   para 32, 114 and Fig. 4, D2D relaying UE perform operations on the received data as a mean, median of  the received measurement data).  
Regarding claim 16, the combination of Mainamiyama ‘453, Xiong ‘379 and Sawai ‘387 teaches, wherein said base station chooses previously, in a dynamic manner, in at least one zone of a first size, at least one subscriber mobile terminal to make thereof a supra-mobile (see Sawai ‘387, para 82-83, the base station 110 dynamically selecting the determination device as a determination device bases on location information before the determination device starts determining).
Regarding claims 17, the combination of Mainamiyama ‘453, Xiong ‘379  and Sawai ‘387 teaches, wherein said supra-mobile is a preselected mobile terminal( see Sawai ‘387 , para 82-83, the base station 110 dynamically selecting the determination device as a determination device bases on location information before the determination device starts determining). 
	Regarding claim 18, the combination of Mainamiyama ‘453 , Xiong ‘379 and Sawai ‘387, a base station( see Mainamiyama ‘453,  para 50, 126 and Fig.2B  and 11  bases station 2)comprising: a processor( see Mainamiyama ‘453, Fig. 2B, MCU29); and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the base station to perform the method according to claim 14( see rejection for claim 14).  

Claims 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al(US 2017/0359116 A1) in view of Xiong et al(US 2018/0213379 A1) .

Regarding claim 19, Hwang ‘116 teaches, a method implemented in at least one mobile terminal, termed a measuring terminal( para 220 and Fig. 11, UE1 1101) , the method comprising:  -6- upon receiving a signal recognizable by said measuring terminal and broadcast by a mobile terminal (para 220 and Fig. 11, UE1 receiving broadcast message from the relay UE2), termed supra-mobile, situated in a zone of coverage of a base station of a mobile network( para 220 and Fig. 11, UE1 receiving broadcast message from the relay UE2 situated in the cell controlled by eNB1121) , the measuring terminal being situated in the supra- mobile's neighborhood( para 84, 220 and Fig. 11, the UE1 within a range of receiving discovery broadcast message (neighboring) from the relay UE2), determining at least one radio parameter relating to at least one ongoing or envisaged communication of said measuring terminal with the base station of said mobile network( para 220-222 and Fig. 10, 11, UE1 1001 receiving discovery message from the relay UE2 and, the UE1 1001 determining parameters (load information of the link) related to ongoing communication with the eNB via Relay UE1011 based on a message received via Relay UE 1011  ).
Hwang ‘116 does not explicitly teach, sending said radio parameter to the supra-mobile.
Xiong ‘379 teaches, sending said radio parameter to the supra-mobile ( see para 34, 49 and Figs. 2, 4,  D2D relaying device 130 receiving measurement reports from plurality of MTC UEs that have received a broadcast signal transmitted from D2D relaying UE).  

Regarding claim 20, the combination of Hwang ‘116 and Xiong ‘379 teaches, a mobile terminal, termed measuring terminal( para 253 and Fig. 13, UE 1300), of a mobile network, comprising: a processor; and a non-transitory computer-readable medium( see Xiong ‘379, para 253 and Fig. 13 UE  1300 comprising processor and Memory)  comprising instructions stored thereon, which when executed by the processor configure the measuring terminal to perform the method of claim 19( see claim 19 rejection above).
Allowable Subject Matter

Claims 1-6 and 10-13 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474